DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 1/25/2022 and 2/17/2022 have been considered by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 9/8/2022.

The application has been amended as follows: 


Claims 1-13 (Cancelled)

14. (Currently Amended) A method for preparing a skin external composition, the method comprising: 
obtaining a first phase including a first silicone oil 
obtaining a second phase comprising a second silicone oil and a pigment by mixing and dispersing the second silicone oil and the pigment, wherein the second silicone oil is distinct from the first silicone oil of the first phase 
mixing and dispersing the first phase and the second phase 
wherein the silicone oils of the first and second phases include[[s]] at least one selected from the group consisting of dimethicone, polysilicone-11, hydrogen dimethicone, cyclopentasiloxane and cyclohexasiloxane, 
wherein an amount of the total silicone oil of the first and second phases is in a range of 70% by weight to 85% by weight based on a total weight of the skin external composition, 
wherein the pigment includes at least one selected from the group consisting of titanium dioxide, zinc oxide, iron oxide and aluminum hydroxide, 
wherein an amount of the pigment is in a range of 10% by weight to 19% by weight based on a total weight of the skin external composition, 
and wherein the mixing and dispersing of the first and second phase is performed by a milling process.

Claims 15-16 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, amendments, and the Declaration filed 2/15/2022 have been considered and are found to be persuasive.  Specifically, the Declaration establishes the criticality of the order of the steps as presently claimed (see page 3 of the Declaration), and the prior art fails to teach or suggest the method as instantly claimed (see page 10 of Applicant’s arguments).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611